                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,          )    CR. NO. 18-00167 HG-03
                                   )
                 Plaintiff,        )
                                   )
          vs.                      )
                                   )
SHEENA STRONG,                     )
                                   )
                 Defendant.        )
                                   )
                                   )

ORDER GRANTING, IN PART, AND DENYING, IN PART, DEFENDANT’S SECOND
 MOTION TO REDUCE SENTENCE (COMPASSIONATE RELEASE) (ECF No. 248)


     Defendant is currently incarcerated with the Bureau of

Prisons in Dallas/Forth Worth, Texas with a projected release

date of January 29, 2022.

     On March 17, 2021, the Court issued an ORDER DENYING

DEFENDANT’S MOTION TO REDUCE SENTENCE UNDER THE FIRST STEP ACT

(COMPASSIONATE RELEASE).      (ECF No. 246).

     The Court denied Defendant Strong’s Motion for a reduction

in sentence due to her own medical issues and the Section 3553(a)

factors given the severity of her crime and the totality of the

circumstances.

     The Court found that Defendant’s infant child had

significant medical issues but was receiving extensive medical

care and that Defendant was able to visit her and provide care

through the Mothers and Infants Together (“MINT”) Program.       The

Court stated that Defendant Strong could file a Second Motion for


                                    1
Compassionate Release if circumstances changed.

     On June 8, 2021, Defendant Strong filed a Second Motion to

Reduce Sentence based on changed circumstances.   (ECF No. 248).

     On July 8, 2021, Defendant filed a Supplement to her Motion.

(ECF No. 253).   She also filed a Motion to Expedite Briefing,

Hearing, and Decision.   (ECF No. 255).   Defendant states that she

violated the terms of the MINT program.   Defendant explains that

she was removed from the MINT program.    She has been returned to

a Bureau of Prisons locked facility, and she can no longer

provide care for her infant daughter while incarcerated.

     The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).

     Defendant’s SECOND MOTION TO REDUCE SENTENCE (COMPASSIONATE

RELEASE) (ECF No. 248) is GRANTED, IN PART, AND DENIED, IN PART.


                         STANDARD OF REVIEW


     A judgment of conviction that includes a sentence of

imprisonment constitutes a final judgment and may not be modified

by a district court except in limited circumstances.     Dillon v.

United States, 560 U.S. 817, 824-25 (2010).

     On December 21, 2018, Congress passed the First Step Act of

2018.   PL 115-391, December 21, 2018, 132 Stat. 5194.   The First

Step Act amended 18 U.S.C. § 3582(c), the statute governing the

limited circumstances under which the trial court may evaluate a

motion for reduction of sentence.


                                 2
     The First Step Act altered the statute in Section

3582(c)(1)(A) to allow a defendant to request the trial court

reduce his sentence through a motion for compassionate release,

but the statute requires the defendant to first present his

request for release to the Bureau of Prisons.   18 U.S.C. §

3582(c)(1)(A).

     18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, provides, in pertinent part:

     [T]he court, upon motion of the Director of the Bureau
     of Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30
     days from the receipt of such a request by the warden
     of the defendant’s facility, whichever is earlier, may
     reduce the term of imprisonment...after considering the
     factors set forth in section 3553(a) to the extent that
     they are applicable, if it finds that—

           (I)   extraordinary and compelling reasons warrant
                 such a reduction;
     ...
                 and that such a reduction is consistent with
                 applicable policy statements issued by the
                 Sentencing Commission.


     18 U.S.C. § 3582(c)(1)(A).


SECTION 3582(c)(1)(A) AS AMENDED BY THE FIRST STEP ACT

     A.    Mandatory Procedural Requirement

     The statute allows the Court to consider a defendant’s

request for compassionate release only after the defendant has

first presented his request to the Bureau of Prisons (“BOP”).    18

U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594, 597


                                  3
(3d Cir. 2020).

     Defendant has complied with the procedural requirement of 18

U.S.C. § 3582(c)(1)(A) and the Court may consider the motion for

compassionate release.


     B.     Merits Of Defendant’s Request For Compassionate Release


     If a defendant has complied with the mandatory procedural

requirement set forth in 18 U.S.C. § 3582(c)(1)(A), the District

Court may reduce a term of imprisonment, including the grant of

compassionate release, upon finding “extraordinary and compelling

reasons”.

     The United States Sentencing Guidelines § 1B1.13 provides a

basis to consider compassionate release:

     [T]he court may reduce a term of imprisonment (and may
     impose a term of supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment) if, after
     considering the factors set forth in 18 U.S.C. §
     3553(a), to the extent that they are applicable, the
     court determines that—

            (1)(A)    Extraordinary and compelling reasons
                      warrant the reduction; or

               (B)    The defendant (i) is at least 70 years
                      old; and (ii) has served at least 30
                      years in prison pursuant to a sentence
                      imposed under 18 U.S.C. § 3559(c) for
                      the offense or offenses for which the
                      defendant is imprisoned;

            (2)       The defendant is not a danger to the
                      safety of any other person or to the
                      community, as provided in 18 U.S.C. §
                      3142(g); and

            (3)       The reduction is consistent with this

                                  4
                      policy statement.

     U.S.S.G. § 1B1.13.

     If Defendant is not 70 years of age and was not sentenced

pursuant to 18 U.S.C. § 3559(c), Defendant is only entitled to

relief if he demonstrates:

     (1)   extraordinary and compelling reasons warrant a sentence
           reduction;

     (2)   he is not a danger to the safety of others or the
           community; and,

     (3)   any requested reduction is consistent with the policy
           statement.

     United States v. Gill, 2020 WL 2084810, *2 (E.D. Cal. Apr.

30, 2020).


     C.    Extraordinary And Compelling Reasons


     The Sentencing Commission’s Commentary Application Notes for

Guideline § 1B1.13 provide a definition of extraordinary and

compelling reasons.    “The Sentencing Commission's statements

in U.S.S.G. § 1B1.13 may inform a district court's discretion

for § 3582(c)(1)(A) motions filed by a defendant, but they are

not binding.”    United States v. Aruda, 993 F.3d 797, 802 (9th

Cir. 2021).

     Sentencing Guideline Section 1B1.13’s Commentary Application

Notes explain that extraordinary and compelling reasons exist

when:

     (A)   Medical Condition of the Defendant.–

           (i)   The defendant is suffering from a terminal illness

                                  5
           (i.e., a serious and advanced illness with an end
           of life trajectory). A specific prognosis of life
           expectancy (i.e., a probability of death within a
           specific time period) is not required. Examples
           include metastatic solid-tumor cancer, amyotrophic
           lateral sclerosis (ALS), end-stage organ disease,
           and advanced dementia.

      (ii) The defendant is—

           (I)       suffering from a serious physical or
                     medical condition,

           (II)      suffering from a serious functional or
                     cognitive impairment, or

           (III)     experiencing deteriorating physical or
                     mental health because of the aging
                     process,

           that substantially diminishes the ability of the
           defendant to provide self-care within the
           environment of a correctional facility and from
           which he or she is not expected to recover.

(B)   Age of the Defendant.–The defendant (i) is at least 65
      years old; (ii) is experiencing a serious deterioration
      in physical or mental health because of the aging
      process; and (iii) has served at least 10 years or 75
      percent of his or her term of imprisonment, whichever
      is less.

(C)   Family Circumstances.–
      (i) The death or incapacitation of the caregiver of
           the defendant’s minor child or minor children.

      (ii) The incapacitation of the defendant’s spouse or
           registered partner when the defendant would be the
           only available caregiver for the spouse or
           registered partner.

(D)   Other Reasons.—As determined by the Director of the
      Bureau of Prisons, there exists in the defendant’s case
      an extraordinary and compelling reason other than, or
      in combination with, the reasons described in
      subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.



                               6
     The Court has the discretion to determine whether other

extraordinary and compelling reasons exist when ruling on motions

for compassionate release.   United States v. Brooker, 976 F.3d

228, 236-37 (2d Cir. 2020); United States v. Hernandez, 2020 WL

3453839, at *4 (D. Haw. June 24, 2020).


                             ANALYSIS


     Defendant seeks release for two reasons:

     (1)   Due to her own health concerns related to COVID-19;
           and,

     (2)   issues related to the care of her baby daughter who was
           born prematurely in August 2020, during Defendant’s
           incarceration.


I.   DEFENDANT’S OWN MEDICAL CONDITION


     In its March 17, 2021 Order (ECF No. 246), the Court set out

its analysis denying Defendant’s Motion for Compassionate Release

based on her own medical condition.     There have been no

significant changes to Defendant’s medical condition that alter

the Court’s previous analysis.

     Defendant has not established that her immediate release is

warranted pursuant to her own medical condition.     Defendant’s

Motion (ECF No. 248) seeking immediate release based on her own

medical condition and concerns related to COVID-19 is DENIED.




                                 7
II.   COMPASSIONATE RELEASE TO CARE FOR DEFENDANT’S DAUGHTER


      Defendant Strong also seeks compassionate release due to the

medical condition of her baby who was born while Defendant was

incarcerated.

      Pursuant to Sentencing Guideline Section 1B1.13’s Commentary

Application Notes C, Family Circumstances may provide a basis to

establish “extraordinary and compelling reasons” for

compassionate release.    This definition is not binding, but may

provide guidance for the Court’s analysis of “extraordinary and

compelling reasons.”   Aruda, 993 F.3d at 802.

      Specifically, compassionate release may be appropriate when

the defendant would be the only available caregiver for the

defendant’s minor child.   U.S.S.G. § 1B1.13 cmt. n.1(C); United

States v. Bolden, 2020 WL 4286820, *4-*5 (W.D. Wash. July 27,

2020).

      On April 30, 2020, Defendant Strong was released from a BOP

medical facility to a BOP Residential Reentry Management Center

in Dallas/Fort Worth into the Mothers and Infants Together

(“MINT”) Program.   MINT is a residential program promoting

bonding skills for pregnant inmates.

      In August 2020, Defendant’s child was born prematurely at

approximately 26 weeks.    (Letter from child’s physician, attached

as Ex. B to Def.’s Second Supplement, ECF No. 243-2).




                                  8
     On July 7, 2020, Defendant was removed from the MINT program

because she violated its rules by possessing a cell phone without

permission.    (Def.’s Supplement, ECF No. 253).

     The Probation Office has been in contact with the baby’s

pediatrician, Dr. Rochelle Sexton.    She describes the baby’s

medical condition as requiring close and complicated monitoring

and care.    Dr. Sexton indicates that the baby has been very

stable over the past 5-6 months in part because of Defendant

Strong’s care.    The child’s pediatrician recommends that

Defendant Strong be released in order for the safety of the

child.   Specifically, Defendant Strong has training on how to

prepare the baby’s thickened formula and on how to manage the

baby’s nebulizing treatments.

     The Probation Office established that there are no other

adults who can provide the proper level of care for the child at

this time.    The baby’s father and grandmother live and work on

the Big Island.    The Court has been notified that the baby’s

father and grandmother have taken custody of the baby and taken

her to Oahu.    The grandmother has agreed to reside with the baby

on Oahu through the time that Defendant Strong is quarantined

following her travel to Hawaii.

     The Government does not oppose Defendant Strong’s release to

care for her infant child.

     Considering the totality of the circumstances, the Court

finds that Defendant’s release is appropriate.


                                  9
     Defendant’s Motion (ECF No. 248) based on the medical issues

of her infant child is GRANTED.



                             CONCLUSION


     Defendant’s Second Motion To Reduce Sentence (COMPASSIONATE

RELEASE) (ECF No. 248) is GRANTED, IN PART, AND DENIED, IN PART.

     Defendant’s Motion based on her own medical issues is

DENIED.

     Defendant’s Motion based on the medical needs of her infant

child is GRANTED.

     Defendant Strong’s sentence is reduced to TIME SERVED PLUS

THREE (3) DAYS.    The added 3 days is intended to provide the

Bureau of Prisons adequate time to make Defendant Strong’s travel

arrangements and provide the family with the opportunity to

coordinate their return from Texas with the baby on the same

flight(s).

     Upon release from custody, Defendant Strong’s 3-year term of

supervised release will commence.

     Defendant Strong SHALL abide by all of the mandatory,

standard, and special conditions of supervised release previously

imposed, as well as the following additional special conditions:

     6.   You must reside on the island of Oahu for two (2)

          years.

     7.   You will be monitored by radio frequency technology for

          a period of 365 days, and you must follow the rules and
                                10
          regulations of the location monitoring program,

          pursuant to the Participant's Agreement. You are

          restricted to your residence on Oahu at all times

          except for employment; education; religious services;

          medical, mental health or substance abuse treatment;

          attorney visits; court appearances; court-ordered

          obligations; or other activities as pre-approved by the

          probation officer. You shall earn leave as determined

          by the probation officer.

     Defendant Strong is ordered to report by telephone (808-541-

1283) to the United States Probation Office, District of Hawaii,

within 72 hours of her release from Bureau of Prisons custody.

Upon arrival in Honolulu, Defendant Strong is ordered to remain

in self-quarantine at her residence for not less than 10 days.

     IT IS SO ORDERED.

     Dated: July 14, 2021, Honolulu, Hawaii.




United States v. Sheena Strong, Crim. No. 18-00167 HG-03; ORDER
GRANTING, IN PART, AND DENYING, IN PART, DEFENDANT’S SECOND
MOTION TO REDUCE SENTENCE (COMPASSIONATE RELEASE) (ECF No. 248)
                                11
